Name: Commission Regulation (EEC) No 957/81 of 8 April 1981 amending the Annex to Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4. 81 Official Journal of the European Communities No L 97/ 19 COMMISSION REGULATION (EEC) No 957/81 of 8 April 1981 amending the Annex to Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, The Annex to Regulation (EEC) No 1687/76 is hereby amended as follows : 1 . Part I : Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Articles 1 1 (5) and 26 (3) thereof, and the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products, (a) point 10 shall be deleted ; (b) the following points shall be added : ' 10 . Commission Regulation (EEC) No 3265/80 of 1 6 December 1 980 concerning export to Poland, by special sale, of butter held by the German intervention agency. 11 . Commission Regulation (EEC) No 3300/80 of 18 December 1980 on the sale at a stan ­ dard price fixed in advance of frozen beef for export to Poland. 12. Commission Regulation (EEC) No 227/81 of 28 January 1981 on the sale at a price fixed in advance of boned beef and veal held by the Irish intervention agency and intended for export.' 2. Part II shall be supplemented as follows : ' 16 . Commission Regulation (EEC) No 3314/80 of 19 December 1980 on the sale of skimmed ­ milk powder intended for feed for calves : Whereas the Annex to Commission Regulation (EEC) No 1 687/76 (3), as last amended by Regulation (EEC) No 227/81 (4), gives the special endorsements to be entered in sections 104 and 106 of the control copy provided for in Article 10 of Commission Regulation (EEC) No 223/77 ('), as last amended by Regulation (EEC) No 902/80 (6), which accompanies intervention products for the purpose of verifying their use and/or destination ; Whereas the said Annex was amended by Commission Regulation (EEC) No 3476/80 of 30 December 1980 amending various Regulations as a result of Greek accession Q ; whereas the said Annex has subsequently been subject to further amendments, some of which already no longer apply ; whereas, in the interests of clarity, the said Annex should be updated ;  section 1 04 : to be denatured or processed (Regulation (EEC) No 3314/80)', Whereas, pursuant to Article 6 (4) of Regulation (EEC) No 1687/76, the said Annex may be amended by the Commission by way of a simplified procedure, til denaturering eller forarbejdning (forord ­ ning (EÃF) nr. 3314/80)', zur Denaturierung oder Verarbeitung (Verordnung (EWG) Nr. 3314/80)',(') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 'ÃÃ Ã ¿Ã  Ã ¼Ã µÃ Ã ¿Ã Ã Ã ¯Ã Ã Ã · Ã ® Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · ( Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  ( Ã Ã Ã  ) Ã ¬Ã Ã ¹Ã ¯). 3314/80)', ( J) OJ No L 360, 31 . 12 . 1980, p . 16 . ( J) OJ No L 190 , 14 . 7 . 1976, p . 1 . O OJ No L 26, 30 . 1 . 1981 , p . 34 . 0 OJ No L 38 , 9 . 2 . 1977, p . 20 . (*) OJ No L 97, 15 . 4 . 1980, p . 20 . O OJ No L 363, 31 . 12. 1980, p . 71 . 'a dÃ ©naturer ou transformer (rÃ ¨glement (CEE) n" 3314/80)', No L 97/20 Official Journal of the European Communities 9. 4. 81 'destinato alla denaturazione o trasforma ­ zione (regolamento (CEE) n . 3314/80)', Article 2 'voor denaturering of verwerking (vÃ ©rorde ­ ning (EEG) nr. 3314/80)',  section 106 : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . However, with regard to point 12 in Article 1 ( 1 ) (b), it shall apply with effect from 9 February 1981 . ' the date of conclusion of the contract of sale with the intervention agency.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1981 . For the Commission Poul DALSAGER Member of the Commission